ORDER
The Court having granted the petition for a writ of certiorari and having heard argument in the above entitled case, it is this 17th day of February, 1988
ORDERED, by the Court of Appeals of Maryland, that the two orders of the Circuit Court for Montgomery County dated April 15, 1987 be, and they are hereby, vacated and the case remanded to the Circuit Court for Montgomery County with directions to dismiss, as moot, the proceedings which commenced by the petition to modify order of court filed on January 10, 1985 in the Circuit Court for Montgomery County; costs to be paid by the respondent. Md. Rule 835 a.6.